Citation Nr: 0336759	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-08 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.  

2.  Entitlement to service connection for a chronic bilateral 
foot disorder to include pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had certified active service from January 1984 to 
December 1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) which, in 
pertinent part, denied service connection for a chronic low 
back disorder and a bilateral foot disorder to include pes 
planus.  In November 2002, the veteran was afforded a video 
hearing before the undersigned Acting Veterans Law Judge.  
The veteran has been represented throughout this appeal by 
the American Legion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  


REMAND

At the November 2001 video hearing before the undersigned 
Veterans Law Judge, the veteran testified that he served in 
both the Mississippi Army National Guard and the Louisiana 
Army National Guard.  The veteran's periods of active duty, 
active duty for training, and inactive duty for training with 
the Mississippi Army National Guard and the Louisiana Army 
National Guard have not been verified.  

The veteran also testified that he was treated for low back 
complaints at a Fort Benning, Georgia, Army medical facility 
during active service.  Service medical records from that 
medical facility have not been incorporated into the record.  
When a veteran identifies clinical treatment associated with 
specific military facilities, the Department of Veterans 
Affairs (VA) has a duty to either undertake an exhaustive 
record search or explain why such action is not justified.  
Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  

The veteran has not been afforded a VA examination for 
compensation purposes.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the thirty-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as being inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 
2002).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit found that the thirty-day period provided in 
§ 3.159(b)(1) in which to respond to a Veterans Claims 
Assistance Act of 2000 (VCAA) notice to be misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, the RO must take this opportunity to inform the 
veteran that a period of one full year may be taken to 
respond to a VCAA notice notwithstanding any previously 
provided information.  Accordingly, this case is REMANDED for 
the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should then contact the 
National Personnel Record Center and/or 
the appropriate service entity and 
request that (1) it verify the veteran's 
periods of active duty, active duty for 
training, and inactive duty for training, 
if any, with both the Mississippi Army 
National Guard and the Louisiana Army 
National Guard and (2) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.  

3.  The RO should then request that a 
search be made of the records of the Fort 
Benning, Georgia, military medical 
facilities for any documentation 
pertaining to treatment of the veteran.  
All material produced by the requested 
search should be incorporated into the 
record.  If no records are located, a 
written statement to that effect should 
be incorporated into the claims file.  

4.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the current nature of his 
alleged chronic low back disorder and 
bilateral foot disorder.  The examiner 
should advance an opinion addressing the 
following question:  Is it more likely 
than not (i.e., probability greater than 
50 percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic low back disorder and bilateral 
foot disorder had their onset during 
active service, active duty for training, 
or inactive duty for training or are in 
any other way causally related to such 
service?  Send the claims folder to the 
examiner for review.  The examination 
report should specifically state that 
such a review was conducted.  
5.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for both a chronic low 
back disorder and a bilateral foot 
disorder to include pes planus.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the application and claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	J. T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


